DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered. 
Response to Arguments
Applicant's arguments filed on 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues:  “Applicant has incorporated the limitations of claim 3 into claims 1 and 8. Applicant understands that the relevant references for amended claims 1 and 8 are the Applicant Admitted Prior Art, Madden and Choate, where the Choate reference was cited with respect to original claim 3. Applicant notes the Examiner's comments with regard to claim 3 in the Final Office Action, but respectfully contends that the Examiner's interpretation of the Choate disclosure does not disclose the limitation as set forth in claims 1 and 8.”
Examiner notes that Choate discloses a substantively similar zoom assembly actuated by a gear ring, and PTAB has affirmed a rejection of substantively identical claims over the cited prior art.  See updated reasons for rejection below.
Applicant argues:  “The disclosure of Choate, referenced by the Examiner, does not disclose rotation of the lens system, but rather the rotation of diaphragm 24, which in Choate is separate from, and not the same as, lens system 50”
Examiner notes that the claims are not directed to the “rotation of the lens system” but rather to a rotation of a gear ring to actuate the mechanical zoom, which is particularly taught in Choate as cited below.
Applicant argues:  “Choate teaches a different correlation between the rotation of the diaphragm and the vertical movement of the camera body, where both the rotation and vertical movement are independently driven by motor 21. … In contrast, the rotation of applicant's gear ring on the lens body directly causes the lens body to extend and contract, which in tum causes the linear movement of the camera body by the known operation of the lens body.”
Examiner notes that Choate relates the rotational motion of the gear ring to the movement of the camera with respect to the lens as claimed.  See reasons for rejection below. This is a conventional way of mechanically adjusting camera lens systems, and Choate is informative of it.
Applicant argues:  “Choate teaches away from the use of the conventional lens body as used by applicant, noting "the system disclosed herein does not utilize a conventional zoom lens."”
Examiner notes that Applicant argues that its zoom system is patentable and thus not conventional for reasons of having the very same features that are cited in Choate.  Thus it is not persuasive that such mechanical zoom structure is somehow incompatible with the lens system as claimed. The prior art’s mere disclosure of another alternative does not constitute a teaching away from the claimed alternative because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  See also MPEP § 2123.
 Applicant argues:  “Choate teaches away from applicant's fixed lens position, as Choate teaches that the entire camera and lens system moves together to adjust the magnification.”
Examiner has noted and PTAB has affirmed that actuating of the relative motion of the camera and the lens in Choate renders the claimed features obvious, to a person of ordinary skill in the art, in view of the cited references.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-2, 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art as recited in the Specification (“AAPA”) in view of US 20110228075 to Madden (“Madden”) and further in view US 5523583 to Choate (“Choate”), and in view of US 4984089 to Stiepel (“Stiepel”).  Choate is also AAPA, as described in Specification, Paragraph 8. The reasons for rejection are consistent with the reasons for rejection issued for substantively similar claims in Application 14196599 which were Affirmed by PTAB on 06/05/2020.
Regarding Claim 1:  “An all-weather, remote camera system for capturing distant images from an installation in a fixed outdoor location, the camera system comprising:
a weather-proof camera housing comprising an enclosure window; (“Cameras may be fitted into environmentally controlled enclosures” AAPA, Specification, Paragraph 3.)
a pan and tilt mechanism for orienting the weather-proof camera housing in a desired direction;  (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Paragraph 3.)
a camera comprising a digital single-lens reflex a camera body and a conventional camera lens assembly, the camera lens assembly comprised of a camera lens capable of capturing distant images from the camera and a lens body [capable of variable length between the camera lens and the camera body, the lens body having a circumference and comprising a gear ring surrounding the circumference of the lens body,] … a camera enclosed by the weather-proof camera housing, (“Cameras are used to remotely monitor and archive images and video … use of digital single-lens reflex (DSLR) camera technology” which exemplifies a conventional camera with a conventional lens assembly to be enclosed.  AAPA, Specification, Paragraph 3.  See treatment of the particular lens body capabilities below.)
a storage device located within the weather-proof camera housing to store the image;  and  a network connector to establish a connection with a network to transmit the image to a remote Internet protocol (IP) addressable device. (“Cameras are used to remotely monitor and archive images and video” describing both transitory camera storage and network based image storage.  AAPA, Specification, Paragraph 3.  Additionally, see embodiments in Madden Fig. 1 and statement of motivation below.)
a zoom control assembly mounted on the camera sled, …  (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Paragraph 3.  Also see embodiments below.)
AAPA does not teach the claim features below:
“a device server that includes a local processor that executes software programs and instructions, … a storage device located within the weather-proof camera housing to store the image; and a network connector to establish a connection with a network to transmit the image to a remote Internet protocol (IP) addressable device,” in the context of “a weather-proof camera housing comprising a weather-proof camera housing lens cover.” (Madden teaches the above claim feature in the context of an enclosed zoom camera: See both enclosed and external processing and storage embodiments in Figs. 1 and 3 and software execution in Paragraphs 29-30, 37-38, 45.)
where the device server instructs the pan and tilt mechanism to orient the weather-proof camera housing in the desired direction  (AAPA teaches “Many of these cameras may be set in a location to provide around the clock monitoring, and are not directly controlled by a person … Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Specification, Paragraph 3.  This indicates that PTZ functionality is controlled electronically.  Madden illustrates that such functionality is controlled using a processor 20 to instruct motor drives in Fig. 1 and Paragraph 45.  
wherein the device server is in communication with the camera and instructs the camera to focus the camera while the camera lens is maintained at the fixed distance from the weather-proof camera housing lens cover and capture an image and wherein the device server is located within the weather-proof camera housing; … wherein the device server executes software programs and instructions to instruct the robotic actuator to perform a distance zoom operation  (“The zoom and focus motor drivers 8 are controlled by control signals supplied by the processor 20” Madden, Paragraph 45 and Fig. 1, which performs adjustment inside the lens assembly but does not require motion of the camera lens assembly with respect to the housing.)
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA to use a device server that executes software programs and instructions to control robotic operations such as pan, tilt, zoom, focus and to instruct the camera to capture an image and the storage device and remote IP addressable device according to claim embodiments above as taught in Madden, in order to automate system operations using commercially available computing elements.  See Madden, Paragraphs 29-30, 37-38, 45.
AAPA and Madden do not teach:  “where the camera lens is maintained at a fixed location relative to the enclosure window, and the camera body is free to move within the weather-proof camera housing … a camera sled on which the camera body is mounted; … a zoom control assembly mounted on the camera sled, said zoom control assembly comprised of a track rail guide assembly mounted to the camera sled, said track rail guide assembly comprises a linear track rail, a track support on which the linear track rail slides, and a linear carriage, said camera sled connected to the track rail guide assembly by the linear carriage, said linear carriage configured to move in a forward or a backward direction by engaging the linear track rail using a plurality of rollers on a bottom of the linear carriage, wherein the linear carriage allows movement of the camera body mounted on the camera sled without any direct contact with the track rail guide assembly, wherein said camera sled, track rail guide assembly and linear carriage are enclosed by the weather-proof camera housing.”  Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  
AAPA and Madden also do not teach:  “and a lens body capable of variable length between the camera lens and the camera body, the lens body having a circumference and comprising a gear ring surrounding the circumference of the lens body, “  Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  This zoom motion can be controlled by rotating a gear ring:  “to apply rotation to the ring gear 41, the … Gear 41, in turn, rotates the diaphragm adjusting ring 36 in a predetermined ratio relative to the vertical movement that is imparted to the carriage 29, and hence camera 32,”Choate, Column 4, lines 18-33 and Figs. 1 and 3.  
AAPA and Madden also do not teach:  ”robotic actuator mounted on the camera sled and in communication with the device server, said robotic actuator comprised of a robotic actuator gear, which robotic actuator gear engages with and drives the gear ring on the lens body, to cause the rotation of the gear ring, thereby causing movement of the camera body relative to the lens; … wherein the device [server executes software programs and instructions] to instruct the robotic actuator to perform a distance zoom operation using the robotic actuator gear to cause rotation of the gear ring to move the camera body mounted on the camera sled back and forth on the track rail guide assembly by within the weather-proof camera housing while the camera lens remains stationary at the fixed distance from the weather-proof camera housing lens cover during the distance zoom operation, and where the weather-proof camera housing is not moved in a direction toward or away from the desired target during the distance zoom operation;”  
Madden uses a processor [server] to control mechanical functions of a camera such as zoom and focus as cited above.  Further, Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  This zoom motion can be controlled by rotating a gear ring as in Choate, Column 4, lines 18-33 and Figs. 1 and 3.  Thus zoom can be performed by moving the camera relative to a lens (as well as a lens that is relative or internal to the camera), and without requiring the motion of the housing that encloses the camera system.  
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA and Madden to use a camera sled and or a gear ring zoom motion assembly in performing a zoom operation according to the embodiments above and taught in Choate, in order to create “an improved variable magnification optical system and associated video camera for accurately performing computerized image analysis.”  See Choate, Column 1, lines 12-14

AAPA, Madden, Choate do not teach “a fan allowing for an exchange of air within the weather-proof camera housing,”  
Stiepel teaches this feature in the context of an outdoor camera enclosure:  “a circulation fan supported  with the camera assembly for movement therewith” Stiepel, Column, 2, lines 7-10.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA, Madden, and Choate to use “a fan allowing for an exchange of air within the weather-proof camera housing” in order to control the operating temperature of the camera assembly.


Regarding Claim 2:  “The camera system of claim 1, wherein the zoom control assembly mounted on the camera sled further includes a bracket to hold the camera lens at the fixed distance from the camera housing lens cover during the zoom operation.”  (“the lens system 50 employs fixed telecentric imaging lenses”  Choate, Column 5, lines 44-45, and brackets in Figs. 4-5 and statement of motivation in Claim 5.  Also note “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4 and statement of motivation in Claim 1.)
Regarding Claim 4:  “The camera system of claim 1, further comprising  a heater activated by a thermostat board.” (“operates the heater upon occurrence of the thermostat unit first output signal,”  Stiepel, Column 2, lines 16-17.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The camera system of claim 1, wherein the device server executes software programs and instructions to automatically store the image on the storage device when the connection with the network is lost and to automatically transmit the image over the network to the Internet protocol (IP) addressable device when the connection with the network is restored.”  (Madden teaches the above claim feature in the context of an enclosed zoom camera: See both enclosed and external processing and storage embodiments in Figs. 1 and 3 and software execution in Paragraphs 34-36, 56-57:  “The digital camera 10 produces digital images that are stored as digital image files using image memory 30. … The digital camera 10 can include a wireless modem 50, which interfaces over a radio frequency band 52 with the wireless network 58. … The computer 40 can upload images via the Internet 70 to a photo service provider 72,” noting that it is the computer [automatic] that controls image upload.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The camera system of claim 1, wherein during the distance zoom operation the enclosure window and camera lens remain at a fixed distance from a target area.”  (“the lens system 50 employs fixed telecentric imaging lenses”  Choate, Column 5, lines 44-45, and brackets in Figs. 4-5 and statement of motivation in Claim 5.  Also note “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4 and statement of motivation in Claim 1.)
Regarding Claim 7:  “The camera system of claim 1, further comprising a LED status indicator.”  (“organic light emitting diode (OLED) displays, can be used.”  Madden, Paragraphs 48 and 101 and statement of motivation in Claim 1.)
Claim 8, “An all-weather, remote camera system,” is rejected for reasons stated for Claim 1, and because prior art teaches: “the weather-proof camera housing engaged to a pan/tilt base” (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Specification, Paragraph 3.  See treatment of the robotic mechanisms of the camera housing in Claim 1.)
Regarding Claim 9:  “The camera system of claim 8, wherein during the distant zoom operation the camera lens remains at a fixed distance from the distant target area, while the lens body extends in length.”  (“Where a camera lens has a zoom function, that involves the lens extending or retracting from the camera body”  AAPA, Specification, Paragraph 4.  See treatment of maintaining the camera lens at a fixed distance by means of moving the camera body in Claim 1.)

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA, Madden, Choate, and Stiepel, in view of US 20130021433 Balsarkar (“Balsarkar”).
Regarding Claim 10: “The camera system of claim 1, 
AAPA, Madden, Choate, and Stiepel do not explicitly teach “where the captured image may be combined with other captured images taken to form a single panoramic image.”  Note that the claim does not require a step of actually combining the images, but rather indicates that the images are such that they can be combined.  Prior art cited above produces the same type of images by the same type of means as the claims, and thus implicitly produces images that are just as capable of being combined as the images in the claims.  
Cumulatively, Balsarkar teaches the above feature in application of the PTZ camera:  “The panoramic image is governed by moving the camera to each required pan, tilt, zoom position; acquiring the image at each position; and stitching all the acquired images together” Balsarkar, Paragraph 18.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA, Madden, Choate, and Stiepel to combine captured images into a single panoramic image as taught in Balsarkar, in order to provide a complete field of view at a higher resolution than the camera is capable of in a single image.  Balsarkar, Paragraph 18.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Claim 11 is rejected for reasons stated for Claim 10 in view of the Claim 8 rejection.

Conclusion
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070126869 to Montmini as cited in previous actions for its application of an LED indicator.
US 20060174302 to Mattern as cited in the previous action for archiving image information.
US 20100110192 to Johnston (“Johnston”), also cited in an IDS, for teaching use of a heater activated by a thermostat board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483